HEDBICK, Judge.
By his one assignment of error the defendant contends the court expressed an opinion, in violation of G.S. 1-180, by asking questions of the witness Hagen and by the court’s instructions *206to the jury as to how they would consider the defendant’s testimony. It is a well settled rule in this State that a trial judge may ask questions of a witness in order to obtain a proper understanding and clarification of the witness’, testimony. State v. Strickland, 254 N.C. 658, 119 S.E. 2d 781 (1961); Andrews v. Andrews, 243 N.C. 779, 92 S.E. 2d 180 (1956) ; Wilkins v. Turlington, 266 N.C. 328, 145 S.E. 2d 892 (1966) ; State v. Blalock, 9 N.C. App. 94, 175 S.E. 2d 716 (1970). We have examined all of,the questions asked of the prosecuting witness by the judge and find that they were clearly for the purpose of clarifying the testimony of the witness, and in no way did the questions asked, either singly or collectively, amount to an expression of opinion by the judge on the evidence in the case, in violation of G.S. 1-180, which was in any way prejudicial to the defendant.
The defendant testified in his own behalf. The court in substance instructed the jury to scrutinize the defendant’s testimony in the light of his interest in the outcome of the case, but that this did not mean that they were to reject his testimony, but that if they believed he was telling the truth they would give to his testimony the same weight they would give to the testimony of any other believable witness. This instruction was proper. 3 Strong, N. C. Index 2d, Criminal Law, § 117; State v. Walker, 6 N.C. App. 740, 171 S.E. 2d 91 (1969) ; State v. Turner, 253 N.C. 37, 116 S.E. 2d 194 (1960). This assignment of error is not sustained. The defendant had a fair trial free from prejudicial error.
No error.
Chief Judge Mallard and Judge Graham concur.